Be it Remembered That I have this day Received o£ William Stone the Complainant in this Cause the Sum of Two Thousand Six hundred fifty nine Pounds eleven Shillings and threepence current money of the Province aforesaid, Deposited in my hands as Register in Chancery, preparatory to an Application for an Injunction prayd for by the Complainant’s Bill against the Defendant Logan exhibited into this Court, to Stay the Said Defendant’s further proceedings at Law upon an Attachment against the Complainant. Pursuant to an Act of the General Assembly in Such Case made. The Said Sum to remain in my hands Subject to the Order of the Court. Witness my hand the day and year above written.
A: S. Register in Chancery
(£2659.11.3 Lodged in the hands of Mr. George Seaman.